Citation Nr: 1812171	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for ovarian cysts.


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 2005 to August 2011. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2017, the Board remanded the case to afford the Veteran a VA examination in light of her reports of worsening symptoms, and to obtain outstanding treatment records, including in particular the record of a 2013 private obstetrician/gynecologist (OB/GYN) appointment the Veteran reported in December 2014. A VA examination was conducted in August 2017. Updated VA records were associated with the claims file in June 2017. Also in June 2017, the RO issued a letter to the Veteran requesting that she authorize the release of the private OB/GYN appointment from 2013. No response has been received. The Board notes that the Veteran has an obligation to assist in the adjudication of her claim, and must be prepared to cooperate with VA efforts to compile a complete medical record. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street."). Therefore, since there is no evidence that additional examinations are in order or that any relevant records have yet to be requested, the Board finds that there has been substantial compliance with its prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Throughout the claims period, the Veteran's service-connected ovarian cysts have not required continuous treatment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for ovarian cysts have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7615 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial compensable rating for her service-connected ovarian cysts. She claims that her cysts constantly give her pain, and that she has never reported that she did not need treatment for the condition. However, the Board finds that throughout the claim period the Veteran's ovarian cysts have not required continuous treatment. Therefore, an initial compensable rating is not warranted.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. In addition, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119 (1999).

As a matter of policy, VA must also: interpret reports of examination in light of the whole recorded history; reconcile the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolve any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and evaluate functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs provides a noncompensable rating for symptoms that do not require continuous treatment. A 10 percent rating is assigned for symptoms that require continuous treatment, and a 30 percent rating is assigned for symptoms not controlled by continuous treatment. 38 C.F.R. § 4.116, Diagnostic Code 7615.

The Veteran filed a claim for service connection for ovarian cysts in August 2011, and was service connected for the same in a March 2012 rating decision, which rated her condition as noncompensably disabling. VA medical center (VAMC) records indicate that the Veteran's cysts occurred, resolved, and reoccurred several times throughout the claims period, as follows:

VAMC Pelvic Ultrasound Findings

October 2010		Cyst in the right ovary

November 2010	Cyst in the right ovary resolved
			Cyst in the left ovary, "which is likely functional"

February 2011	Both ovaries normal

August 2012		Cyst in the right ovary, "simple in appearance"

December 2012	"Incidentally observed hemorrhagic cyst of the right ovary requiring no further imaging follow-up"

November 2014	Both ovaries normal "without a dominant follicle or cyst on either side"
	
December 2015	Cyst in the right ovary, "large simple appearing"

February 2016	No cyst in the right ovary
	"NEW unilocular cyst in the left ovary"

April 2016	"Interval resolution of previously seen . . . left ovarian cyst"

Furthermore, three of four VA examinations and opinions provided throughout the claim period indicate that the Veteran's symptoms did not require treatment. At a VA examination in November 2011, the examiner noted a history of ovarian cysts which had resolved and returned, and intermittent mild abdominal pain. The examiner opined that the Veteran did not currently require treatment for symptoms related to reproductive tract conditions.

At a May 2013 VA examination, the examiner noted that the Veteran's most recent ultrasound, dated December 2012, indicated "an incidental finding of a right ovarian cyst." The examiner noted no current symptoms related to a gynecological condition, including any diseases, injuries, or adhesions of the female reproductive organs. The examiner also noted that the Veteran did not currently require treatment for symptoms related to reproductive tract conditions.

In her July 2013 substantive appeal, the Veteran reported that after she had had chronic pelvic pain since the beginning of 2010. She stated that she had pain currently, that the pain would come and go, and that it could be very severe at times. She stated that she had never taken any medication for it.

At a June 2017 VA examination, the Veteran reported intermittent pain, occurring four times per month, lasting around three days, and resolving on its own. She reported that she used Ibuprofen and heating pads, and that "some times are worse than others and sporadic." The examiner noted that "at this time the claimant's condition is quiescent," and that no current treatment was required.

Finally, an August 2017 VA examination reviewed the Veteran's history of VAMC ultrasounds and remarked that the Veteran had well-documented recurrent ovarian cysts, "usually described as incidental findings and read as normal pelvic ultrasound," and that "the recurrent ovarian cysts resolved on follow up exams."

The Board acknowledges that in her July 2013 appeal the Veteran characterized her pain as "chronic" and "constant." However, as noted above, the Veteran also stated that the pain would come and go, and that it varied in severity. The Board credits the Veteran's testimony, and finds that it is consistent with the medical evidence of record, including the four VA examinations, which indicate that the Veteran experienced intermittent symptoms-primarily pelvic and abdominal pain-throughout the claim period. In particular, the May 2013 examination indicated no current symptoms related to any gynecological condition, and the November 2011, May 2013, and June 2017 examinations all indicated that the Veteran did not currently require treatment. Furthermore, the June 2017 examination indicated that the Veteran's symptoms were "intermittent," occurring four times per month, for periods of around three days.

In short, the record reveals that the Veteran's symptoms have been chronic, but not continuous. Furthermore, there is no evidence that the Veteran's symptoms have required continuous treatment. To the contrary, the medical record gives no indication of any prescribed treatment, and three of the four VA examinations of record indicated that the Veteran did not currently require treatment. In this regard, the Board notes that at the July 2017 VA examination, the Veteran reported experiencing pain approximately four times per month for which she took Ibuprofen and used heating pads. However this is the only evidence of record of any treatment of the Veteran's symptoms, and the Board notes that in her July 2013 substantive appeal, the Veteran stated that she had never taken any medication for her symptoms to that time. In addition, the fact that the Veteran treated symptoms which were recurrent does not establish that her symptoms required continuous treatment, as is necessary to warrant a compensable rating. Therefore, the Board finds that an initial compensable rating for ovarian cysts is not warranted.


ORDER

An initial compensable rating for ovarian cysts is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


